     Case: 1:20-cv-03591 Document #: 52 Filed: 08/31/20 Page 1 of 12 PageID #:252




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

OUYEINC LTD.,
                                            Case No. 20 cv 3591
                    Plaintiff,

       v.                                   Judge John Robert Blakey

NATURALRAYS-OFFICIAL, et al.,

                    Defendants.


                     PRELIMINARY INJUNCTION ORDER

       Before the Court is Plaintiff Ouyeinc Ltd.’s (“Plaintiff”) Motion for Entry of a

Preliminary Injunction enjoining the Defendants from manufacturing, importing,

distributing, offering for sale, or selling infringing products (Plaintiff’s wax warmer

design patent, the Patent Design), and for expedited discovery and asset restraint

(the “Motion”). The Court, having considered the Motion, and any responses and

replies thereto, finds that the Sealed Temporary Restraining Order entered in this

matter [11] should be converted to a preliminary injunction and remain in place

until such time as a final judgment is entered in this matter, and that such is

warranted under FED. R. CIV. P. 65. The Court having considered the motion and

any responses and replies therefore, finds that Plaintiff’s Motion should be

GRANTED. The Court therefore orders as follows:

1.     The Defendants listed in the attached Schedule A, their officers, affiliates,

agents, and employees are hereby enjoined from:
     Case: 1:20-cv-03591 Document #: 52 Filed: 08/31/20 Page 2 of 12 PageID #:253




       a.     offering for sale, selling, and importing any products not authorized by

       Plaintiff and that include any reproduction, copy or colorable imitation of the

       design claimed in the Patent Design;

       b.     aiding, abetting, contributing to, or otherwise assisting anyone in

       infringing upon the Patent Design; and

       c.     effecting assignments or transfers, forming new entities or associations

       or utilizing any other device for the purpose of circumventing or otherwise

       avoiding the prohibitions set forth in Subparagraphs (a) and (b).

2.     The Defendants listed in the attached Schedule A, their officers, affiliates,

agents, and employees and any third parties receiving actual notice of this order—

including any credit card companies, banks, or payment processors— shall, within

five business days of receipt of such notice, provide to Plaintiff expedited discovery,

including copies of all documents and things currently in their possession, custody,

or control related to:

       a.     the identities and all contact information related to the Defendants,

       and any entities having any ownership or control over the marketplace stores

       operated by the Defendants, and any other accounts under the operation or

       control of the individuals operating the foregoing accounts, including all

       known contact information and all associated e-mail addresses;

       b.     the nature of Defendants’ operations and all associated sales, methods

       of payment for services and financial information, including, without

       limitation, identifying information associated with the Online Marketplaces,
     Case: 1:20-cv-03591 Document #: 52 Filed: 08/31/20 Page 3 of 12 PageID #:254




       Domain Names, and Defendants’ financial accounts, as well as providing a

       full accounting of Defendants’ sales and listing history related to their

       respective Online Marketplaces and Domain Names; and

       c.     any financial accounts owned or controlled by Defendants, including

       their agents, servants, employees, confederates, attorneys, and any persons

       acting in concert or participation with them, including such accounts residing

       with or under the control of any banks, savings and loan associations,

       payment processors or other financial institutions, including, without

       limitation, PayPal, Alipay, Wish.com, Amazon Pay, or other merchant

       account providers, payment providers, third party processors, and credit card

       associations (e.g., MasterCard and VISA).

3.     The Defendants listed in the attached Schedule A and any third parties with

actual notice shall, within five business days after receipt of such notice disable any

and all accounts and or services used by the Defendant to market, advertise, sell

and/or offer for sale any goods that infringe the Design Patent, including any

infringing goods or colorable imitations thereof.

4.     The Defendants listed in the attached Schedule A, their officers, affiliates,

agents, and employees shall be restrained and enjoined from transferring or

disposing of any monies or assets until further ordered by this Court.

5.     Any Third Party Providers, including PayPal, Inc. (“PayPal”), Alipay,

Wish.com, and Amazon Pay, shall, within five (5) business days of receipt of this

Order:
     Case: 1:20-cv-03591 Document #: 52 Filed: 08/31/20 Page 4 of 12 PageID #:255




       a. locate all accounts and funds connected to Defendants’ Seller Aliases,

           Online Marketplaces and Domain Names, including, but not limited to,

           any financial accounts connected to the information listed in Schedule A

           hereto, the e-mail addresses identified, and any e-mail addresses provided

           for Defendants by third parties; and

       b. restrain and enjoin any such accounts or funds from transferring or

           disposing of any money or other of Defendants’ assets until further

           ordered by this Court.

6.     Plaintiff is authorized to issue expedited written discovery, pursuant to the

Federal Rules of Civil Procedure 33, 34 and 36, related to:

       a. the identities and locations of Defendants, their agents, servants,

           employees, confederates, attorneys, and any persons acting in concert or

           participation with them, including all known contact information,

           including any and all associated e-mail addresses; and

       b. the nature of Defendants’ operations and all associated sales, methods of

           payment for services and financial information, including, without

           limitation,   identifying   information   associated     with   the   Online

           Marketplaces, Domain Names, and Defendants’ financial accounts, as well

           as providing a full accounting of Defendants’ sales and listing history

           related to their respective Online Marketplaces and Domain Names.
     Case: 1:20-cv-03591 Document #: 52 Filed: 08/31/20 Page 5 of 12 PageID #:256




           Plaintiff is authorized to issue any such expedited discovery requests via

           e-mail. Defendants shall respond to any such discovery requests within

           three (3) business days of being served via e-mail.

7.     Plaintiff may provide notice of these proceedings to Defendants, including

service of process pursuant to Fed. R. Civ. P. 4(f)(3) and any future motions, by

electronically publishing a link to the Amended Complaint, this Order and other

relevant documents on a website and any e-mail addresses provided for Defendants

by third parties that includes a link to said website. The Clerk of the Court is

directed to issue a single original summons in the name of “NaturalRays-Official

and all other Defendants identified in the Amended Complaint” that shall apply to

all Defendants. The combination of providing notice via electronic publication or e-

mail, along with any notice that Defendants receive from domain name registrars

and payment processors, shall constitute notice reasonably calculated under all

circumstances to apprise Defendants of the pendency of the action and afford them

the opportunity to present their objections

8.     That Plaintiff’s bond of $1,000 shall remain with the Court until a final

judgment is entered in this matter or until this Preliminary Injunction is

terminated.

9.     The Defendants that are subject to this Order may appear and move to

dissolve or modify the Order as permitted by and in compliance with the Federal

Rules of Civil Procedure and Northern District of Illinois Local Rules.
      Case: 1:20-cv-03591 Document #: 52 Filed: 08/31/20 Page 6 of 12 PageID #:257




10.     Plaintiff’s Amended Complaint [6], Ex Parte Motion for Entry of a Temporary

Restraining Order [7], Sealed Temporary Restraining Order [11], and all other

sealed docket entries and any attachments thereto are hereby unsealed.


Dated: August 28, 2020                         Entered:


                                               __________________________________
                                               John Robert Blakey
                                               United States District Judge
  Case: 1:20-cv-03591 Document #: 52 Filed: 08/31/20 Page 7 of 12 PageID #:258




                  SCHEDULE A FOR PRELIMINARY INJUNCTION

Amazon Stores
No.             Defendant Name / Alias   Defendant Marketplace URL
      1         Intentionally Omitted    N/A
      2         Intentionally Omitted    N/A
      3         Intentionally Omitted    N/A
      4         Intentionally Omitted    N/A
      5         Intentionally Omitted    N/A
      6         Intentionally Omitted    N/A
      7         Intentionally Omitted    N/A
      8         Intentionally Omitted    N/A
      9         Intentionally Omitted    N/A
      10        Intentionally Omitted    N/A
                                         https://www.amazon.com/sp?_encoding=UTF8&
                                         asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
      11        Zorita lifestyle
                                         D=ATVPDKIKX0DER&orderID=&seller=A214TH6Q7
                                         CG2SH&tab=&vasStoreID=
      12        Intentionally Omitted    N/A
      13        Intentionally Omitted    N/A
      14        Intentionally Omitted    N/A
      15        Intentionally Omitted    N/A
                                         https://www.amazon.com/sp?_encoding=UTF8&
                                         asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
      16        FitMaker Direct
                                         D=ATVPDKIKX0DER&orderID=&seller=A21QYYDM
                                         APJ8BS&tab=&vasStoreID=
      17        Intentionally Omitted    N/A
                                         https://www.amazon.com/sp?_encoding=UTF8&
                                         asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
      18        Luxuria Rara
                                         D=ATVPDKIKX0DER&orderID=&seller=AW5PMZJZ
                                         M03UK&tab=&vasStoreID=
                                         https://www.amazon.com/sp?_encoding=UTF8&
                                         asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
      19        MsBeauté
                                         D=ATVPDKIKX0DER&orderID=&seller=A3RWJIXM
                                         D6103X&tab=&vasStoreID=
      20        Intentionally Omitted    N/A
      21        Intentionally Omitted    N/A
      22        Intentionally Omitted    N/A
      23        Intentionally Omitted    N/A
      24        Intentionally Omitted    N/A
Case: 1:20-cv-03591 Document #: 52 Filed: 08/31/20 Page 8 of 12 PageID #:259




                                    https://www.amazon.com/sp?_encoding=UTF8&
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
 25        Famicare
                                    D=ATVPDKIKX0DER&orderID=&seller=A4ZL9KQKQ
                                    3YBZ&tab=&vasStoreID=
 26        Intentionally Omitted     N/A
                                    https://www.amazon.com/sp?_encoding=UTF8&
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
 27        KasStar
                                    D=ATVPDKIKX0DER&orderID=&seller=A7NC57BFB
                                    KBJF&tab=&vasStoreID=
                                    https://www.amazon.com/sp?_encoding=UTF8&
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
 28        Anthozoa US
                                    D=ATVPDKIKX0DER&orderID=&seller=A2GZ9JES4
                                    0JEYR&tab=&vasStoreID=
                                    https://www.amazon.com/sp?_encoding=UTF8&
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
 29        qianhaimeidele
                                    D=ATVPDKIKX0DER&orderID=&seller=A2Z423Y2C
                                    UDEKR&tab=&vasStoreID=
 30        Intentionally Omitted     N/A
 31        Intentionally Omitted     N/A
 32        Intentionally Omitted     N/A
 33        Intentionally Omitted     N/A
                                    https://www.amazon.com/sp?_encoding=UTF8&
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
 34        IB SOUND
                                    D=ATVPDKIKX0DER&orderID=&seller=A2Z95U1M
                                    A5SPO3&tab=&vasStoreID=
                                    https://www.amazon.com/sp?_encoding=UTF8&
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
 35        AVEPIO
                                    D=ATVPDKIKX0DER&orderID=&seller=AD1WBAZX
                                    TNL5O&tab=&vasStoreID=
 36        Intentionally Omitted     N/A
                                    https://www.amazon.com/sp?_encoding=UTF8&
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
 37        AnyMall
                                    D=ATVPDKIKX0DER&orderID=&seller=AJN9I68DSJ
                                    LWH&tab=&vasStoreID=
 38        Intentionally Omitted     N/A
 39        Intentionally Omitted     N/A
 40        Intentionally Omitted     N/A
 41        Intentionally Omitted     N/A
 42        Intentionally Omitted     N/A
                                    https://www.amazon.com/sp?_encoding=UTF8&
 43        REBUNE BEAUTY
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
Case: 1:20-cv-03591 Document #: 52 Filed: 08/31/20 Page 9 of 12 PageID #:260




                                    D=ATVPDKIKX0DER&orderID=&seller=A2QCLO2F7
                                    PVNNA&tab=&vasStoreID=
 44        Intentionally Omitted    N/A
                                    https://www.amazon.com/sp?_encoding=UTF8&
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
 45        HuiNiBeauty
                                    D=ATVPDKIKX0DER&orderID=&seller=AVYY2WPC
                                    C9FH6&tab=&vasStoreID=
 46        Intentionally Omitted     N/A
 47        Intentionally Omitted     N/A
 48        Intentionally Omitted     N/A
 49        Intentionally Omitted     N/A
 50        Intentionally Omitted     N/A
                                    https://www.amazon.com/sp?_encoding=UTF8&
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
 51        BeautiVogues
                                    D=ATVPDKIKX0DER&orderID=&seller=A1I5PLP5SH
                                    J93K&tab=&vasStoreID=
 52        Intentionally Omitted    N/A
 53        Intentionally Omitted     N/A
 54        Intentionally Omitted     N/A
 55        Intentionally Omitted     N/A
 56        Intentionally Omitted     N/A
                                    https://www.amazon.com/sp?_encoding=UTF8&
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
 57        CoooStar
                                    D=ATVPDKIKX0DER&orderID=&seller=A3VXJ7YJH
                                    UAOLO&tab=&vasStoreID=
 58        Intentionally Omitted     N/A
 59        Intentionally Omitted     N/A
 60        Intentionally Omitted     N/A
                                    https://www.amazon.com/sp?_encoding=UTF8&
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
 61        KumiMMM
                                    D=ATVPDKIKX0DER&orderID=&seller=AAWMO37
                                    8IRSKX&tab=&vasStoreID=
 62        Intentionally Omitted     N/A
 63        Intentionally Omitted    N/A
                                    https://www.amazon.com/sp?_encoding=UTF8&
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
 64        SUERW Official
                                    D=ATVPDKIKX0DER&orderID=&seller=A2MBC2NO
                                    6XC3F&tab=&vasStoreID=
                                    https://www.amazon.com/sp?_encoding=UTF8&
 65        Y&M SHOP
                                    asin=&isAmazonFulfilled=1&isCBA=&marketplaceI
  Case: 1:20-cv-03591 Document #: 52 Filed: 08/31/20 Page 10 of 12 PageID #:261




                                               D=ATVPDKIKX0DER&orderID=&seller=A1UWAU6
                                               W5JFLO8&tab=&vasStoreID=

AliExpress
Stores
No.              Defendant Name / Alias        Defendant Marketplace URL
      66         SZ LemonQ Appliances Store    https://www.aliexpress.com/store/1826366
      67         Shop1908152 Store             https://www.aliexpress.com/store/1908152
                                               https://www.aliexpress.com/store/2997021?spm
      68         Freshie Wind Store
                                               =a2g0o.detail.1000002.2.68833572GJyflj
                                               https://www.walmart.com/ip/GustaveDesign-
                                               Electric-Hair-Removal-Kit-Wax-Warmers-Melter-
      69         Gustave Inc
                                               Heater-with-Depilatory-Waxing-Beans-for-Facial-
                                               Bikini-For-Women-Men-Chamomile/583848120

Alibaba Stores
No.              Defendant Name / Alias        Defendant Marketplace URL
                 Ningbo Anbo United Electric
      70                                       https://anbolife.en.alibaba.com/
                 Appliance Co., Ltd.
                 Kingwin Salon Equipment
      71                                       https://kingwin.en.alibaba.com/
                 Co., Ltd.

Wish Stores
No.              Defendant Name / Alias        Defendant Marketplace URL
                                               https://www.wish.com/merchant/596634e1abea916f
      72         altatac
                                               c85b7ba2
                                               https://www.wish.com/merchant/591accee3d39a13c
      73         D9Dshop
                                               1d037a58
                                               https://www.wish.com/merchant/5811983ecb6c
      74         HighCold
                                               dc19877d3c5b
                                               https://www.wish.com/merchant/58f199480837
      75         kasiqi
                                               4b163e2fa52f
                                               https://www.wish.com/merchant/58789b39a3e8
      76         let's gogogo
                                               b84ca30e9aab
      77         Intentionally Omitted         N/A
                                               https://www.wish.com/merchant/56389098c827
      78         Selead Technology Limited 1
                                               4567861d9ce9
      79         Intentionally Omitted         N/A
                                               https://www.wish.com/merchant/5434e7c21513
      80         Baby's Store
                                               373a24806a94
  Case: 1:20-cv-03591 Document #: 52 Filed: 08/31/20 Page 11 of 12 PageID #:262




eBay Stores
No.           Defendant Name / Alias   Defendant Marketplace URL
      81      Intentionally Omitted    N/A
      82      Intentionally Omitted    N/A
      83      beautivogues             https://www.ebay.com/str/beautivogues
      84      beautylady365            https://www.ebay.com/str/beautylady365
      85      best_selling_products    https://www.ebay.com/str/primostore2016
      86      bestinusadeals           https://www.ebay.com/str/bestinusadeals
      87      beyondaweshop            https://www.ebay.com/str/beyondaweshop
      88      bonuseventusshop         https://www.ebay.com/str/bonuseventus90
                                       https://www.ebay.com/str/unbeatablequality201
      89      buyer.kingdom
                                       5
      90      citynew2016              https://www.ebay.com/str/citynew2016
      91      colorsleaf               https://www.ebay.com/str/colorsleaf
      92      Intentionally Omitted    N/A
      93      cutting-edge-retailer    https://www.ebay.com/str/cuttingedgeretailer
      94      cyberstorepro            https://www.ebay.com/str/cyberstoreproinc
      95      de_good_deal             https://www.ebay.com/str/degooddeal
      96      Intentionally Omitted
      97      e2wholesale              https://www.ebay.com/str/e2wholesale
      98      footful_mall             https://www.ebay.com/str/footfulmall
      99      fzeroinestore            https://www.ebay.com/str/fzeroinestore
      100     grandstores              https://www.ebay.com/str/grandonlinestore12
      101     great_deal2017           https://www.ebay.com/str/greatdeal2017shop
      102     happywhile               https://www.ebay.com/str/happywhileinc
      103     healthbeauty360          https://www.ebay.com/str/healthbeauty360
      104     Intentionally Omitted    N/A
      105     homesale_estore          https://www.ebay.com/str/homesaleonline2013
      106     idealshippingstore       https://www.ebay.com/str/idealshippingstore
      107     Intentionally Omitted    N/A
      108     Intentionally Omitted    N/A
                                       https://www.ebay.com/str/libing36920133online
      109     libing36920133
                                       shop
      110     liuchao0755              http://www.ebaystores.com/liuchao0755
      111     love_shoppingmoment      https://www.ebay.com/str/loveshoppingmoment
      112     mixwholesale             https://www.ebay.com/usr/mixwholesale
      113     namebrandoverstocks      https://www.ebay.com/str/namebrandoverstocks
      114     salespeak                https://www.ebay.com/str/salespeaklnc
Case: 1:20-cv-03591 Document #: 52 Filed: 08/31/20 Page 12 of 12 PageID #:263




 115        selling_world            https://www.ebay.com/usr/selling_world
 116        shop_great               https://www.ebay.com/str/shopgreat1
 117        sporting_mall            https://www.ebay.com/str/sportingmall123
 118        Tomorrow electronics     https://www.ebay.com/str/tomorrowelectronics
 119        urichdealstore           https://www.ebay.com/str/urichdealstore
 120        water-master             https://www.ebay.com/str/watermaster
